--------------------------------------------------------------------------------

Exhibit 10.27.10
 
Waiver and Tenth Amendment to Loan Documents
(pncbank logo) [t70127007_v1.jpg]

 
          THIS WAIVER AND TENTH AMENDMENT TO LOAN DOCUMENTS (this “Amendment”)
is made as of August 12, 2009, by and between STRATEGIC DIAGNOSTICS INC. (the
“Borrower”), and PNC BANK, DELAWARE (the “Bank”).
 
BACKGROUND
 
          A.          The Borrower has executed and delivered to the Bank (or a
predecessor which is now known by the Bank’s name as set forth above), one or
more promissory notes, letter agreements, loan agreements, security agreements,
mortgages, pledge agreements, collateral assignments, and other agreements,
instruments, certificates and documents, some or all of which are more fully
described on attached Exhibit A, which is made a part of this Amendment
(collectively as amended from time to time, the “Loan Documents”) which evidence
or secure some or all of the Borrower’s obligations to the Bank for one or more
loans or other extensions of credit (the “Obligations”).
 
          B.          The Borrower and the Bank desire to amend the Loan
Documents as provided for in this Amendment.
 
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained and intending to be legally bound hereby, the parties hereto agree as
follows:
 
          1.          Certain of the Loan Documents are amended as set forth in
Exhibit A. Any and all references to any Loan Document in any other Loan
Document shall be deemed to refer to such Loan Document as amended by this
Amendment. This Amendment is deemed incorporated into each of the Loan
Documents. Any initially capitalized terms used in this Amendment without
definition shall have the meanings assigned to those terms in the Loan
Documents. To the extent that any term or provision of this Amendment is or may
be inconsistent with any term or provision in any Loan Document, the terms and
provisions of this Amendment shall control.
 
           2.          The Borrower hereby certifies that: (a) all of its
representations and warranties in the Loan Documents, as amended by this
Amendment, are, except as may otherwise be stated in this Amendment: (i) true
and correct as of the date of this Amendment, (ii) ratified and confirmed
without condition as if made anew, and (iii) incorporated into this Amendment by
reference, (b) no Event of Default or event which, with the passage of time or
the giving of notice or both, would constitute an Event of Default, exists under
any Loan Document which will not be cured by the execution and effectiveness of
this Amendment, (c) no consent, approval, order or authorization of, or
registration or filing with, any third party is required in connection with the
execution, delivery and carrying out of this Amendment or, if required, has been
obtained, and (d) this Amendment has been duly authorized, executed and
delivered so that it constitutes the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms. The Borrower confirms that
the Obligations remain outstanding without defense, set off, counterclaim,
discount or charge of any kind as of the date of this Amendment.
 
          3.          The Borrower hereby confirms that any collateral for the
Obligations, including liens, security interests, mortgages, and pledges granted
by the Borrower or third parties (if applicable), shall continue unimpaired and
in full force and effect, and shall cover and secure all of the Borrower’s
existing and future Obligations to the Bank, as modified by this Amendment.

 
 

--------------------------------------------------------------------------------

 
 
          4.          As a condition precedent to the effectiveness of this
Amendment, the Borrower shall comply with the terms and conditions (if any)
specified in Exhibit A.
 
          5.          To induce the Bank to enter into this Amendment, the
Borrower waives and releases and forever discharges the Bank and its officers,
directors, attorneys, agents, and employees from any liability, damage, claim,
loss or expense of any kind that it may have against the Bank or any of them
arising out of or relating to the Obligations. The Borrower further agrees to
indemnify and hold the Bank and its officers, directors, attorneys, agents and
employees harmless from any loss, damage, judgment, liability or expense
(including attorneys’ fees) suffered by or rendered against the Bank or any of
them on account of any claims arising out of or relating to the Obligations. The
Borrower further states that it has carefully read the foregoing release and
indemnity, knows the contents thereof and grants the same as its own free act
and deed.
 
          6.          This Amendment may be signed in any number of counterpart
copies and by the parties to this Amendment on separate counterparts, but all
such copies shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile
transmission shall be effective as delivery of a manually executed counterpart.
Any party so executing this Amendment by facsimile transmission shall promptly
deliver a manually executed counterpart, provided that any failure to do so
shall not affect the validity of the counterpart executed by facsimile
transmission.
 
          7.          This Amendment will be binding upon and inure to the
benefit of the Borrower and the Bank and their respective heirs, executors,
administrators, successors and assigns.
 
          8.          This Amendment has been delivered to and accepted by the
Bank and will be deemed to be made in the State where the Bank’s office
indicated in the Loan Documents is located. This Amendment will be interpreted
and the rights and liabilities of the parties hereto determined in accordance
with the laws of the State where the Bank’s office indicated in the Loan
Documents is located, excluding its conflict of laws rules.
 
          9.          Except as amended hereby, the terms and provisions of the
Loan Documents remain unchanged, are and shall remain in full force and effect
unless and until modified or amended in writing in accordance with their terms,
and are hereby ratified and confirmed. Except as expressly provided herein, this
Amendment shall not constitute an amendment, waiver, consent or release with
respect to any provision of any Loan Document, a waiver of any default or Event
of Default under any Loan Document, or a waiver or release of any of the Bank’s
rights and remedies (all of which are hereby reserved). The Borrower expressly
ratifies and confirms the waiver of jury trial provisions contained in the Loan
Documents.
 
          WITNESS the due execution of this Amendment as a document under seal
as of the date first written above.

     
WITNESS / ATTEST:
 
STRATEGIC DIAGNOSTICS INC.
        /s/ Mary Gedney   
By:
/s/ Kevin J. Bratton       
(SEAL)
Print Name: MARY GEDNEY
 
Print Name: KEVIN J.BRATTON
       
Title:
 
Title: CHIEF FINANCIAL OFFICER
(Include title only if an officer of entity signing to the right)
     

 
 
-2-

--------------------------------------------------------------------------------

 



   
PNC BANK, DELAWARE
           
By:
/s/ Warren C. Engle       
(SEAL)
     
Warren C. Engle
     
Senior Vice President

 
 
-3-

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO
WAIVER AND TENTH AMENDMENT TO LOAN DOCUMENTS
DATED AS OF AUGUST 12, 2009
STRATEGIC DIAGNOSTICS INC.

     
A.
The “Loan Documents” that are the subject of this Amendment include the
following (as any of the foregoing have previously been amended, modified or
otherwise supplemented):
       
1.
Loan Agreement dated as of May 5, 2000, as amended by an Amendment to Loan
Documents dated as of December 13, 2001, a Second Amendment to Loan Documents
dated as of April 25, 2002, a Third Amendment to Loan Documents dated as of
October 24, 2002, a Fourth Amendment to Loan Documents dated as of February 11,
2003, a Fifth Amendment to Loan Documents dated as of February 16, 2004, a Sixth
Amendment to Loan Documents dated as of September 16, 2005, and a Seventh
Amendment to Loan Documents dated as of August 21, 2007, a Waiver and Eighth
Amendment to Loan Documents dated as of October 1, 2008, and a Waiver and Ninth
Amendment to Loan Documents dated as of May 15, 2009 (as amended, the “Loan
Agreement”)
       
2.
Amended and Restated Committed Line of Credit Note dated May 15, 2009 in the
maximum principal amount of $1 ,000,000.00 (the “Line of Credit Note”)
       
3.
Term Note B dated December 13, 2001 in the original principal amount of
$1,500,000 (the “2001 Term Note”)
       
4.
Term Note dated August 21, 2007 in the original principal amount of $2,000,000
(the “2007 Term Note”)
       
5.
Working Cash®, Line of Credit, Investment Sweep Rider dated May 5, 2000 (the
“Working Cash Rider”)
       
6.
Mortgage, Assignment of Rents, Security Agreement Fixture Filing dated May 5,
2000
       
7.
Assignment of Rents and Leases dated May 5, 2000
       
8.
Mortgage, Assignment of Rents, Security Agreement and Fixture Filing dated
December 13, 2001
       
9.
Mortgage dated June 10, 2008
       
10.
Security Agreement dated May 5, 2000
       
11.
Patent Security Agreement dated May 5, 2000
       
12.
Trademark Security Agreement dated May 5, 2000
       
13.
Rider to Security Rider – Patents dated May 5, 2000
       
14.
Rider to Security Rider – Trademarks dated May 5, 2000
       
15.
All other documents, instruments, agreements, and certificates executed and
delivered in connection with the Loan Documents listed in this Section A.

 
 
 

--------------------------------------------------------------------------------

 

B.          The Borrower has acknowledged and agreed with the Bank that the
Borrower failed to comply with the Minimum EBITDA requirement contained in
Section 4.9(b) of the Financial Covenants set forth in the Addendum to the Loan
Agreement for the Borrower’s fiscal quarter ended June 30, 2009. The Borrower’s
failure to comply with the forgoing covenant constitutes an Event of Default
under the Loan Documents. The Borrower has requested that the Bank waive the
Event of Default. In reliance upon the Borrower’s representations and warranties
and subject to the terms and conditions herein set forth, the Bank agrees to
grant a waiver of Borrower’s non-compliance with the foregoing covenants and of
the Event of Default that would otherwise result from a violation of such
covenant solely for the above-referenced period. The Borrower agrees that it
will hereafter comply fully with all provisions of the Loan Documents, which
remain in full force and effect. Except as expressly described in this
Amendment, this waiver shall not constitute (a) a modification or an alteration
of the terms, conditions or covenants of the Loan Documents or (b) a waiver,
release or limitation upon the Bank’s exercise of any of its rights and remedies
thereunder, which are hereby expressly reserved. This waiver shall not relieve
or release the Borrower in any way from any of its respective duties,
obligations, covenants or agreements under the Loan Documents or from the
consequences of any Event of Default thereunder, except as expressly described
above. This waiver shall not obligate the Bank, or be construed to require the
Bank, to waive any other Events of Default or defaults, whether now existing or
which may occur after the date of this waiver.


C.      The Loan Documents are amended as follows:

         
1.
The Line of Credit, as defined in the Loan Agreement, is hereby cancelled and,
upon the satisfaction of all of the Conditions to Effectiveness of this
Amendment as set forth in subsection D, below, the Line of Credit Note shall be
cancelled and returned to the Borrower.
         
2.
The Loan Agreement is hereby amended as follows:
           
(a)
The first sentence of Section 1 is amended and restated to read in full as
follows:
             
“The Bank has made or may make one or more loans to the Borrower, including
without limitation a term loan with an original principal balance of $1,500,000
(the “2001 Term Loan”), and a term loan with an original principal balance of
$2,000,000 (the “2007 Term Loan” and, collectively with the 2001 Term Loan, the
“Loan”).”
           
(b)
Section 1.2 is amended and restated to read in full as follows:
             
“Interest on each of the 2001 Term Loan and the 2007 Term Loan will be charged
at the rates, and be payable at the dates and times, set forth in the Note
evidencing each of the respective Term Loans; the Note evidencing the 2007 Term
Loan will also contain a prepayment cost recovery provision requiring a payment
to the Bank equal to the losses incurred by the Bank as a result of such
prepayment.”
           
(c)
Section 4.3 is deleted in its entirety.
           
(d)
Section 4.9 of the Addendum to the Loan Agreement is hereby deleted in its
entirety.
         
2.
The Pledge Agreement is hereby amended by amending and restating Exhibit A
thereto to read in full as follows:

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
TO PLEDGE AGREEMENT


Issuer
 
Dollar Amount
 
Account Title/Account No.
         
PNC Bank, Delaware
  $ 1,251,000.00  
Strategic Diagnostics Inc./ 31500340608

 
D.
Conditions to Effectiveness of Amendment: The Bank’s willingness to agree to the
waiver and amendments set forth in this Amendment are subject to the prior
satisfaction of the following conditions:
       
1.
Execution by all parties and delivery to the Bank of this Amendment, in form and
substance satisfactory to the Bank.
       
2.
Payment of a documentation fee in connection with this Amendment in the amount
of $2,000.